Citation Nr: 1718726	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  10-47 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to December 9, 2013.

2.  Entitlement to an initial rating in excess of 10 percent for a left wrist sprain.

3.  Entitlement to an initial rating in excess of 10 percent for left knee chrondromalacia, patellofemoral syndrome, and strain.

4.  Entitlement to an initial rating in excess of 10 percent for right knee chrondromalacia, patellofemoral syndrome, and strain.


REPRESENTATION

Veteran is represented by:  The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to October 2003.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2012, the Veteran testified at a hearing before a Veterans Law Judge who   is no longer with the Board.  A transcript of that hearing is of record.  In May 2016, the Board sent the Veteran a letter asking if he wanted to testify at a hearing before another Veterans Law Judge.  In June 2016, the Veteran clarified that he did not desire another hearing.  

This matter was previously before the Board in October 2013 and July 2016 and was remanded for further development.  The requested development was completed, and the case has been returned to the Board for further appellate action.

In a December 2013 rating decision, the Veteran's PTSD rating was increased to 100 percent, effective December 9, 2013.  As this is the maximum rating available, the only remaining issue with respect to the Veteran's PTSD is entitlement to a rating in excess of 50 percent prior to December 9, 2013.  The Board notes that a November 2016 rating decision proposed to reduce the Veteran's 100 percent rating for PTSD to 70 percent, effective December 9, 2013; however, no action has been taken yet with respect to the proposed reduction.  Therefore, the issue currently before the Board is limited to the Veteran's claim of entitlement to a rating in excess of 50 percent prior to December 9, 2013.

The issues of entitlement to increased ratings for left and right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's service-connected PTSD has resulted in, at most, impairment more nearly approximating occupational and     social impairment with deficiencies in most areas.

2.  Throughout the appeal period, the Veteran's service-connected left wrist sprain has been manifested by pain and limitation of motion, but no evidence of ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent, but not higher, for PTSD have been more nearly approximated during the course of the claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for an initial rating in excess of 10 percent for a left wrist sprain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify   was satisfied by a letter dated August 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.  

The Board notes that subsequent to the Veteran's most recent VA wrist examination, the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include "range of motion testing 'for pain on both active and passive motion [and] weight-bearing and nonweight-bearing and if possible, with range       of the opposite undamaged joint.'"  Correia v. McDonald, 28 Vet. App. 158, 170 (2016) (quoting 38 C.F.R. § 4.59).  The VA examination reports of record do not include range of motion testing for pain on both active and passive motion or with weight-bearing and nonweight-bearing.  However, the Veteran is currently in receipt of the maximum rating available for limitation of motion of the wrist; thus, VA regulations concerning functional loss are not applicable.  See Johnston v. Brown,     10 Vet. App. 80, 84-85 (1997) (explaining that a remand was not required even though the Board did not consider functional loss due to pain because the appellant was already receiving the maximum disability rating for limitation of motion available under the diagnostic code at issue).  Accordingly, the Board finds that remanding for a new examination under Correia would serve no useful purpose.    See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing    to the veteran are to be avoided).

The Veteran was afforded a hearing before the Board in April 2012, and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The Board also notes that actions requested in the prior remands have been undertaken.  Updated VA treatment records were obtained, and the Veteran received additional VA examinations in December 2013.  The Board notes that after a December 2013 rating decision granted a 100 percent rating for PTSD, effective December 9, 2013, the AOJ failed to issue a supplemental statement        of the case (SSOC) addressing the issue of entitlement to a rating in excess of 50 percent for PTSD prior to December 9, 2013, as directed by the Board in its July 2016 remand.  However, the Board finds that the failure to do so was harmless error.  

In this case, the AOJ issued a statement of the case (SOC) addressing the issue     of entitlement to a rating in excess of 50 percent in September 2010, which considered all relevant evidence of record at the time.  Thereafter, all additional evidence relevant to the Veteran's PTSD rating prior to December 9, 2013, was considered by the AOJ in the first instance in the December 2013 rating decision.  The Veteran is not prejudiced because he was notified of the AOJ's consideration of the evidence and readjudication of his claim in a rating decision rather than a SSOC.  See Sprinkle v. Shinseki, 733 F.3d 1180, 1184 (Fed. Cir. 2013) (noting that a SSOC is issued when additional pertinent evidence is received by the AOJ after the issuance of a SOC "[t]o ensure that claimants receive the benefit of this two-tiered review within the agency.").  Moreover, reasons and bases were provided in the December 2013 rating decision, and the pertinent regulations were adequately provided in the September 2010 SOC. As a remand for issuance of a SSOC would only delay a decision of the Veteran's claim and serve no useful purpose, the Board will proceed with adjudication of the Veteran's claim for a rating in excess of 50 percent for PTSD prior to December 9, 2013.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and 
no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand    is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)); see also 38 C.F.R.   § 3.655(b) (when a claimant fails to report, without good cause, for a       VA examination scheduled in conjunction with an original compensation claim,    the claim shall be rated based on the evidence of record).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has      an obligation to provide adequate reasons and bases supporting this decision,      there is no requirement that the evidence submitted by the appellant or obtained     on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record. Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt      to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent    the average impairment of earning capacity resulting from disability.  38 U.S.C.A.  § 1155; 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various 
disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R.     § 4.1.  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the claimant; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures      more nearly approximates the criteria for the next higher rating; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  See 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.10 (2015); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45,      4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App.   32 (2011).  Moreover, once a particular joint is evaluated at the maximum level in terms of limitation of motion, there can be no additional disability due to pain.  Johnston, 10 Vet. App. at 85.

      PTSD

Prior to December 9, 2013, the Veteran's PTSD has been assigned a 50 percent rating under the criteria set forth in the General Rating Formula for Rating Mental Disorders (General Rating Formula).  Pursuant to the General Rating Formula, a    50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of  only highly learned material, forgetting      to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty  in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted when there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting         the ability to function independently, appropriately, or effectively; impaired   impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting    to stressful circumstances, including work or a work-like setting; and the inability     to establish and maintain effective relationships.  Id.

A maximum 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the General Rating Formula are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or effects thereof, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the evidence considered in determining the level of impairment under Diagnostic Code 9411 is not restricted   to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms associated with the Veteran's PTSD and their effect on the level of occupational and social impairment.  Id.  

The record also contains Global Assessment of Functioning (GAF) scores assigned by clinicians, which reflect the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by replacing references to DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV) with the fifth edition of the DSM (DSM-5).  See 38 C.F.R. § 4.125, amended by 79 Fed. Reg. 45099 (effective Aug. 4, 2014).  Although DSM-5 does not use the GAF Scale to assess functioning, the DSM-IV was in effect at the time the GAF scores were assigned.  Thus, the Board will consider the GAF scores of record in evaluating    the Veteran's occupational and social functioning.  However, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score,    is not determinative of the VA disability rating to be assigned.  The percentage evaluation is based on all of the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126(a) (2016).  

A GAF score between 51 and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score between 41 and 50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting)   or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV.

During the April 2012 Board hearing, the Veteran testified that his PTSD resulted in problems with anger, impulse control, and memory, which caused difficulty getting along with his wife and co-workers.  He also indicated that he was psychiatrically hospitalized for about two weeks after getting into a physical altercation at work and that he subsequently quit that job.

VA treatment records from July 2008 indicate that the Veteran reported symptoms of depressed mood, nightmares, difficulty concentrating, lethargy, low energy, difficulty sleeping, decreased appetite, heavy drinking, avoidance of crowds,        and suicidal ideations.  GAF scores of 45 and 55 were assigned. 

During a November 2008 VA examination, the Veteran reported symptoms  of nightmares, flashbacks, irritability, anxiety, poor impulse control, fighting, low   stress tolerance, exaggerated startle response, difficulty concentrating, hyper-vigilance, avoidance of crowds, weekly panic attacks, diminished interest, feelings    of detachment, and alcoholism, which affected his social functioning and ability to work with any team at work.  He also reported outbursts of anger, which resulted      in physical altercations at times.  He described his marriage to his second wife          as strained, noting that he and his wife separated twice in the past four years. He reported good relationships with his parents and siblings.  The Veteran denied    trouble sleeping, psychiatric hospitalizaitons, or legal problems.  He stated that           he  was unable to maintain a job; however, he also indicated that he was currently employed at a heating, ventilation, and air conditioning (HVAC) company, where     he worked for the past four months.  The Veteran reported having a great relationship with his supervisor, but a poor relationship with his co-workers.  He denied losing any time from work.  

A mental status examination revealed normal orientation, memory, judgment, abstract thinking, memory, mood, affect, and communication.  His behavior, thought process, appearance, and hygiene were appropriate, and eye contact was good.  There was no evidence of suspiciousness, delusions, hallucinations, or obsessive rituals, and he had no difficulty understanding commands.  The Veteran denied any suicidal or homicidal ideations, and the examiner indicated that he did not appear to pose any threat of danger to himself or others.  His prognosis was guarded, and a GAF score of 50 was assigned.  The examiner characterized the Veteran's PTSD symptoms as mild and transient and causing occupational and social impairment with decrease in work efficiency and occupational tasks only during periods of significant stress.

VA treatment records dated February 2009 to May 2010 show symptoms of depression, irritability, mood swings, anhedonia, nightmares, flashbacks, paranoia, insomnia, aggressive behavior, avoidance of crowds, social isolation, flashbacks, and exaggerated startle response.  In March 2009, the Veteran reported a suicide attempt in which he mixed what he thought was alcohol and sleeping pills; however, later     that month, he denied any history of suicide attempts.  He subsequently denied any suicidal or homicidal ideations.  The Veteran also reportedly tried treatment with different psychiatric medications, but discontinued some because they made him feel groggy and mentally sluggish.  He consistently denied any psychiatric hospitalizations or hallucinations; however, he reported that his wife told him that he talked to himself at times.  In October 2009, the Veteran was hospitalized with homicidal ideations after losing his temper at work and getting into an argument with a co-worker.  In December 2009, he reported improvement in his symptoms with medication, but noted continued verbal and near physical altercations with co-workers.  The Veteran also reported losing a few jobs in the past due to anger issues; however, the record shows that he reported being employed as a commercial HVAC installer from July 2008 until he was laid off in January 2009, at which time he started doing carpentry work.  In July 2009, he reported working for a landscaping company, and in May 2010, he reported working in HVAC installation.  Mental status examinations showed that the Veteran was alert and oriented; there were no perceptual disturbances; his speech was normal; and his thought process was logical and content.

During a July 2010 VA examination, the Veteran reported intrusive thoughts daily, nightmares about three to seven days a week, and flashbacks about three to four times a week.  He also reported symptoms of irritability, exaggerated startle response, hypervigilance, depression, low energy, decreased motivation, fatigue, difficulty concentrating, social isolation, and avoidance.  The Veteran stated that he slept about four to six hours a night and denied any problems with activities of daily living, such as feeding, bathing or toileting.  A mental status examination showed that the Veteran was alert, oriented, and attentive.  His mood was dysphoric and agitated, affect was irritable and constricted, and thought process was logical and coherent.  There was no evidence of hallucinations or delusions.  He denied any thoughts of hurting himself or others and noted that the last time he was physically aggressive was a couple of months earlier.  His memory was intact; however, he was not able to concentrate well enough to spell backwards.  The Veteran asserted that he missed a total of about 22 or 23 days of work due to his PTSD.  He stated that his irritability caused him to snap at co-workers and supervisors, but he usually tried to walk away.  He reported being arrested three times for charges including carrying a concealed weapon, public intoxication, and theft.  He reported abusing alcohol until February 2010, but stated that he cut back to about two or three beers    a week.  The Veteran reported having a fair relationship with his wife and children who live with him, but noted that he was sometimes irritable and withdrawn.  He denied having any close or casual friends and reported spending most of his time     at home with his wife and children, watching television, cooking, and cleaning.  The examiner characterized the Veteran's social and occupational functioning as moderately to considerably impaired.  

VA treatment records dated May 2011 through February 2013 show continued symptoms of depression, irritability, anger, mood swings, a short temper, social isolation, avoidance, difficulty trusting others, hypervigilance, exaggerated startle response, poor sleep, nightmares, paranoia, restlessness, agitation, and feelings of guilt.  It was noted that he alienated most of his friends and feared losing his wife and children if he did not get help.  He denied any hallucinations.  The Veteran reported thoughts of suicide on two occasions, but otherwise denied suicidal or homicidal ideations.  It was noted that he continued to work in HVAC installation.  In May 2013, he reported improvement in his symptoms with medication and noted that he was ready to accept his illness and seek treatment.  He also reported getting in fight at work, but stated that he was able to walk away from the situation before   it escalated.  Mental status examinations revealed normal speech; dysphoric mood with congruent affect; logical, linear, and organized thought process; intact memory and cognition; and organized, relevant, and non-delusional thought content.  GAF scores ranged from 55 to 60.

During a December 2013 VA examination, the Veteran reported symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, impairment of short and long term memory, flattened affect, disturbances of motivation and mood, fatigue, appetite fluctuations, suicidal ideations, and impaired impulse control, including unprovoked irritability with periods of violence.  He   also reported a history of homicidal ideations and occasional hallucinations during flashbacks and upon waking up, which were worse when he was abusing alcohol.  The Veteran was fully oriented, and his mood was mostly depressed with blunted affect.  His behavior was appropriate and cooperative.  There was no evidence        of cognitive impairment, psychosis, or formal thought disorder; however, he did exhibit mild short-term memory impairment.  He reported moving to Tennessee      in October 2010 for a new job and to get away from South Carolina where he was hospitalized after physically assaulting his former supervisor.  The Veteran reported previously separating from his wife of nine years due to his anger problems, but    his marriage was better than ever over the past few years.  He noted that he and       his wife developed strategies for managing conflict, which included his wife    taking the children and leaving the home before an outburst of anger occurred.      He also reported that his anger around his family was less frequent and intense 
as he matured.  He reported good relationships with his children and a few casual friendships at work, but denied having any close friends outside of work. Because he recently lost a couple of friendships due to heavy drinking and anger outbursts, the Veteran was reluctant to socialize outside of work and preferred interacting in the controlled environment of his workplace.  He reported working at his current job at an HVAC company for a little over a year and stated that things were going pretty well, particularly relative to the problems he experienced with previous employers.  He indicated that his most significant occupational stressor was dealing with customers; however, he stated that his job was not in jeopardy at the present time.  He reported taking psychiatric medications until June 2013, but stopped taking them due to side effects, including increased mental sluggishness and grogginess in the mornings.  The examiner characterized the Veteran's PTSD           as resulting in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood. 

The evidence of record establishes that the Veteran's PTSD has resulted in symptoms including anxiety, irritability, depressed mood, decreased energy,    mood swings, nightmares, flashbacks, difficulty sleeping, decreased appetite, hyperarousal, exaggerated startle response, difficulty concentrating, feelings of guilt, and suicidal ideations.  The record also shows that these symptoms led to outbursts of anger, physical altercations, avoidance, social isolation, and periods of heavy drinking.  GAF scores ranged from 45 to 60, which reflect moderate to severe symptoms.  

With respect to social functioning, the record shows that the Veteran reported alienating most of his friends due to his anger and irritability.  When he eventually made friends at work, the Veteran preferred to socialize in the controlled environment of his workplace due to his history of angry outbursts when consuming alcohol.  He reported a strained relationship with his wife and was separated on a few occasions during the course of his claim. With respect to occupational functioning, the Veteran reported difficulty getting along with others at work and was psychiatrically hospitalized in September 2009 with homicidal ideations after an altercation at     work.  He also reported a history of losing jobs due to his anger; however, the record shows that he consistently reported being employed throughout the period on appeal.  Based on the foregoing, and resolving any doubt in the Veteran's favor, the Board finds that Veteran's PTSD more nearly approximates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  Thus, a 70 percent rating is warranted throughout the appeal period.  See 38 C.F.R. §§ 4.71, 4.130, Diagnostic Code 9411.

The Board finds that the Veteran's psychiatric symptoms were not productive         of total occupational and social impairment for any distinct period on appeal.  The record shows that the Veteran maintained good relationships with his parents and siblings, performed activities of daily living, maintained personal hygiene, and maintained employment.  Thus, total social and occupational impairment is not shown.  Additionally, there was no evidence of persistent hallucinations or delusions, and the evidence is not suggestive of impairment of thought process or communication.  Thus, a 100 percent schedular rating is not warranted at any time during the period under review. 

The Board has also considered whether the Veteran's PTSD presents such an exceptional or unusual disability picture as to render impractical the application 
of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher or separate ratings for more severe symptoms.  The Veteran's service-connected PTSD is evaluated as a psychiatric disability using the General Rating Formula.  See 38 C.F.R. § 4.130.  Notably, the symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute      an exhaustive list, but rather to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Essentially, the General Rating Formula contemplates all symptoms causing social or occupational impairment.  

In this case, the evidence shows that the Veteran's PTSD has been manifested        by symptoms including anxiety, irritability, depressed mood, decreased energy,    mood swings, nightmares, flashbacks, difficulty sleeping, decreased appetite, hyperarousal, exaggerated startle response, difficulty concentrating, feelings of guilt, and suicidal ideations, resulting in deficiencies in most areas.  The Board notes that on a few occasions, the Veteran reported side effects from psychiatric medications, which he described as mental sluggishness and grogginess in the mornings.  However, the Board finds that such side effects are adequately contemplated by the rating criteria, which specifically consider disturbances             of mood and motivation and impaired judgment, thinking, memory, and ability        to understand complex commands.  Accordingly, the Board finds that the assigned schedular rating is adequate, and referral for extraschedular consideration is not warranted.  See Thun, 22 Vet. App. at 115.

      Left Wrist

The Veteran's left wrist disability has been evaluated pursuant to the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5215.  Pursuant to Diagnostic Code 5215, a 10 percent disability rating is warranted where palmar flexion is limited in line with the forearm, or where dorsiflexion is less than 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  Ten percent is the maximum schedular rating based on limitation of motion of the wrist under this diagnostic code.  A higher schedular rating is only warranted when there is evidence of ankylosis (frozen joint).  38 C.F.R. § 4.71a, Diagnostic Code 5214 (2016).  

During the April 2012 Board hearing, the Veteran testified that his left wrist was previously broken during service, not sprained.  He reported current symptoms of wrist pain with activity, such as lifting.

During a December 2008 VA examination, the Veteran reported symptoms of left wrist pain, weakness, stiffness, swelling, limitation of motion.  He stated that his pain increased with physical activity and changes in the weather.  A physical examination revealed tenderness; however, there were no signs of edema, effusion, weakness, redness, heat, subluxation, or guarding of movement. Range of motion testing revealed dorsiflexion to 70 degrees, palmar flexion to 80 degrees, radial deviation to 20 degrees, and ulnar deviation to 45 degrees.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination 
after repetitive use.  X-rays of the left wrist were within normal limits. The diagnosis was a left wrist sprain.  It was noted that the Veteran was employed as a HVAC installer, and his left wrist disability had no effect on his occupation or daily activities.  

During a May 2010 VA examination, the Veteran reported intermittent left wrist     pain, weakness, and swelling, which was aggravated with heavy lifting and pushing.  The Veteran noted that his job required lifting heavy air conditioning and heating components, which was increasingly difficulty with his left wrist pain.  He also reported difficulty picking up his children and doing push-ups. He reported flare-ups upon activity, during which he reported increased pain, but no further functional impairment.  He denied using any assistive devices.  Range of motion testing revealed palmar flexion to 80 degrees, dorsiflexion to 60 degrees, radial deviation to 35 degrees, and ulnar deviation to 55 degrees, with no evidence of pain and no decrement due to pain or fatigue following repetitive motion.  A physical examination revealed mild radial tenderness to palpation, but no ulnar or triangular fibrocartilage complex tenderness.  There was no instability, locking of the wrist, erythema, swelling, bony deformity, or warmth to the touch, and a Finkelstein's test was negative.  The diagnosis was a left wrist sprain.  

During a December 2013 VA examination, the Veteran reported that his left wrist symptoms were about the same.  Range of motion testing revealed palmar flexion to 80 degrees or greater, with pain beginning at 70 degrees or greater, and dorsiflexion to 70 degrees or greater, with pain beginning at 70 degrees or greater.  There was  no additional limitation, pain, or functional loss after three repetitions.  The only functional loss noted was pain on movement of the left wrist.  Muscle strength testing was normal, and there was no evidence of ankylosis.  Imaging studies of    the left wrist revealed no evidence of arthritis or any other significant diagnostic findings.  The Veteran stated that his left wrist condition affected his ability to work in that he had difficulty lifting, repetitive motion, twisting, and turning.  He reported no functional impairment during flare-ups.  The diagnosis was a left wrist strain

Upon review of the record, the Board finds that a rating in excess of 10 percent is not warranted at any point during the period under review.  In order for a higher rating      to be warranted, the evidence of record must demonstrate, at a minimum, favorable ankylosis in 20 degrees to 30 degrees dorsiflexion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5214.  A review of the record reveals no evidence of ankylosis of the left      wrist.  Thus, a rating in excess of 10 percent is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5214, 5215.  Moreover, as previously noted, the Veteran is already in receipt of the maximum schedular rating under the applicable diagnostic code         for limitation of motion; thus, VA regulations concerning functional loss are not applicable.  See Johnston, 10 Vet. App. at 85.  Accordingly, a higher rating based          on additional functional loss is not warranted.

The Board has also considered whether the Veteran's left wrist disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R.        § 3.321(b)(1) (2016); Bagwell, 9 Vet. App. at 338-39.  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008). 

Here, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, supra.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations 
of functional loss.  In this case, the evidence shows that the Veteran's musculoskeletal disabilities resulted in symptoms of pain and decreased motion.  Accordingly, the Board finds that his disability picture is contemplated by the rating schedule, and      the assigned schedular rating is therefore adequate.  See Thun, 22 Vet. App. at 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

	Other Considerations

Finally, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447, 448 (2009), the Court of Appeals for Veterans Claims held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  In this case, the record shows that the Veteran reported previously losing a few jobs due to his PTSD symptoms; however, he consistently reported being employed throughout the period on appeal.  Therefore, the Board finds that a TDIU claim is not raised by the record as part of the Veteran's increased rating claims.  See id.

In reaching the above conclusions, the Board has considered and applied the applicability of the benefit of the doubt doctrine to assign a higher rating for PTSD.   However, for the remaining claims that have been denied, the preponderance of the evidence is against the claim, and the doctrine is not applicable.  See 38 U.S.C.A.    § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A rating of 70 percent for PTSD is granted, subject to the laws and regulations governing the payment of VA monetary benefits.

A rating in excess of 10 percent for a left wrist sprain is denied.


REMAND

Subsequent to Veteran's most recent VA knee examination, the Court of Appeals for Veterans Claims (Court) held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include range of motion testing "for pain on both active and passive motion [and] weight-bearing and nonweight-bearing and if possible, with range of    the opposite undamaged joint."  Correia, 28 Vet. App. at 170. 

In this case, the Veteran's first two VA knee examinations did not address pain with weight-bearing.  The December 2013 VA examiner indicated that he Veteran's knee disabilities interfered with weight-bearing; however, the examination did not include range of motion testing with weight-bearing, nor did the examiner explain why such testing could not be performed, as required by Correia.  In light of the requirements imposed by the Correia decision, the Board finds that a remand is necessary in order to conduct another VA examination, which includes range of motion testing for pain with weight-bearing, if possible.  See id.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of any medical care providers who have treated his left and right knee disabilities since October 2016.  After securing any necessary releases, the AOJ should request any relevant records identified.  In addition, obtain updated VA treatment records.  If any requested records are unavailable, the Veteran should be notified of such.

2.  Schedule the Veteran for a VA knee examination to determine the current severity of his service-connected left and right knee disabilities.  The electronic claims file must    be reviewed by the examiner.  All indicated testing must       be conducted, and all pertinent symptomatology must be reported in detail.  

The examiner should report all range of motion measurements in degrees for both knees.  To the extent possible, range         of motion for the left knee should be tested actively and passively, in weight-bearing and nonweight-bearing, and   after repetitive use.  The examiner should also consider whether there is likely to be additional range of motion loss   as a result of pain, weakness, fatigability, or incoordination,   or during flare-ups.  If so, the examiner is asked to describe the additional loss in terms of degrees, if possible.  

If the examiner is unable to conduct any of the required testing or provide any of the requested opinions, he or she should clearly explain why.

3.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims for increased ratings for left and right knee disabilities should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran should be furnished     a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


